This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1606

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                Emmanuel Gordon Anim,
                                     Appellant.

                                   Filed July 13, 2015
                                        Affirmed
                                    Chutich, Judge

                             Hennepin County District Court
                               File No. 27-CR-11-28953

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Kirk, Presiding Judge; Rodenberg, Judge; and Chutich,

Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant Emmanuel Anim challenges the district court’s approval of a nighttime

search warrant, arguing that the search warrant application did not provide reasonable
suspicion to justify the nighttime search. He further argues that his waiver of the right to

counsel was invalid because it was not knowing, voluntary, or intelligent. Because the

search warrant application provided reasonable suspicion to justify the nighttime search,

and his waiver was valid, we affirm.

                                         FACTS

       On July 5, 2011, at 9:00 p.m., Minneapolis police officers executed a nighttime

search warrant at appellant Emmanuel Anim’s residence, located on Stevens Avenue

South. The following facts supported the search warrant application.

       A confidential informant told police that Anim could sell him crack cocaine from

Anim’s residence on Stevens Avenue South. The informant described Anim’s residence

as a room on the main level of a building. Police arranged a controlled buy between the

informant and Anim, but before the buy was scheduled to occur, Anim called the

informant and said that he was out of crack cocaine. Anim asked the informant to drive

him to his home where he said that he had large quantities of crack cocaine.

       The informant picked up Anim and police followed them to Anim’s home. The

police observed Anim get out of the informant’s car and enter the building on Stevens

Avenue South. Shortly after, Anim returned to the informant’s car. The police had wired

the informant’s car for audio surveillance and heard Anim tell the informant how much

crack cocaine he had sold that day and that he had more to package for sale at his home.

Police then stopped the informant’s car. During the stop, Anim refused to open his

mouth, and he swallowed the crack cocaine that he was going to sell to the informant.

Police arrested Anim during the stop.


                                             2
      Sometime after Anim’s arrest, police went to Anim’s room at Stevens Avenue

South and found that the door was ajar. Police locked the door using a key found on

Anim’s person when he was arrested. Police also applied for a search warrant for Anim’s

residence immediately following his arrest. The warrant application stated that Anim had

numerous arrests for narcotics violations and had been convicted and served sentences for

narcotics violations on at least four occasions. The warrant application also requested to

perform the search at night because “Emmanual Gordon Asare Anim . . . was taken into

custody late into the daytime hours and [police] believe[d] that a search warrant should

be executed in the nighttime hours to assure that evidence is not removed or destroyed.”

      The issuing magistrate granted the nighttime search warrant, and police executed it

at approximately 9:00 p.m. on the day of Anim’s arrest. During the search, police found

24 packages of crack cocaine and numerous documents with Anim’s name on them,

including papers from the Minnesota Department of Public Safety, an expired driver’s

license, paystubs, and a sentencing worksheet from a prior case.

      In September 2011, the state charged Anim with felony fifth-degree possession of

a controlled substance. See Minn. Stat. § 152.025, subd. 2(b)(1) (2010). Anim moved to

suppress evidence from the search, arguing that the police did not have reasonable

suspicion for a nighttime warrant. The district court denied his motion. It concluded that

a nighttime search was supported by reasonable suspicion because (1) police arrested

Anim late in the afternoon and drafted the warrant application at 8:00 p.m. that same

night; (2) police overheard Anim tell the informant that he had more crack cocaine to

package for sale at his residence; (3) police knew that Anim’s apartment was one


                                            3
bedroom in a house presumably occupied by other people; and (4) Anim swallowed the

crack cocaine that he was going to sell the informant.

       Before trial, Anim opted to represent himself, and the district court appointed his

public defender to act as standby counsel.1 In March 2014, a two-day jury trial was held,

and Anim was found guilty of fifth-degree possession of a controlled substance. Anim

appealed.

                                     DECISION

I.     Nighttime Search Warrant

       Minnesota Statutes section 626.14 (2014) states that search warrants can only be

served between 7:00 a.m. and 8:00 p.m. unless the court determines that a nighttime

search “is necessary to prevent the loss, destruction, or removal of the objects of the

search or to protect the searchers or the public.” “[A]n application for a nighttime

warrant under section 626.14 must establish reasonable suspicion that a nighttime search

is necessary to preserve evidence or to protect officer or public safety.” State v. Jackson,

742 N.W.2d 163, 167-68 (Minn. 2007). The required showing for reasonable suspicion is

not high. State v. Wasson, 615 N.W.2d 316, 320 (Minn. 2000). But it requires more than

an unarticulated hunch; police must show “something that objectively supports the

suspicion at issue.” State v. Bourke, 718 N.W.2d 922, 927 (Minn. 2006) (quotation

omitted).



1
  We note that the district court’s appointment of a public defender to act as standby
counsel was error under Minnesota law. See Minn. Stat. § 611.26, subd. 6 (2010) (“The
district public defender must not serve as advisory counsel.”).

                                             4
       We give great deference to an issuing judge’s determination of whether a

nighttime search warrant is authorized under section 626.14 because we do not want to

set “such a high standard for warrants that the police would be discouraged from seeking

[them] in the first place.” Id. at 927-28. In reviewing pretrial orders on motions to

suppress, the district court’s findings of fact are reviewed under a clearly erroneous

standard, and its legal conclusions are reviewed de novo. Id. at 927.

       Anim argues that the search warrant application lacked facts showing reasonable

suspicion to justify a nighttime search. He contends that the search warrant application

merely contained “boilerplate” language to support a nighttime search and failed to

provide any particularized and objective facts to justify the need for a nighttime search.

We disagree.

       Boilerplate language in a search warrant application is inadequate to justify a

nighttime search warrant. See id. at 928. But an issuing magistrate can draw reasonable

inferences from all of the factual allegations in the warrant application. Id.

       Here, the warrant application contained much more than boilerplate language.

Police knew that Anim had more crack cocaine to package for sale at his residence based

on Anim’s comments to the informant during the controlled buy. Police also knew that

Anim would willingly destroy evidence because when police confronted him during the

traffic stop, he swallowed the package of crack cocaine that he was going to sell the

informant. Moreover, Anim’s residence was one bedroom in a shared home, and while

police had locked Anim’s bedroom door after his arrest, they had no way of knowing

whether anyone else had a key. Cf. United States v. Palumbo, 735 F.2d 1095, 1097 (8th


                                              5
Cir. 1984) (“We believe that the officers’ fear that [appellant’s accomplice] would

become suspicious and destroy the cocaine was reasonable, and created an exigency

sufficient to justify the warrantless entry and arrest.”).

       Anim argues that the circumstances here are analogous to the no-knock provisions

of search warrants that were struck down in Richards v. Wisconsin, 520 U.S. 385, 117 S.

Ct. 1416 (1997), and Garza v. State, 632 N.W.2d 633 (Minn. 2001).2

       In Richards, the United States Supreme Court examined a Wisconsin Supreme

Court rule that “never required [officers] to knock and announce their presence when

executing a search warrant in a felony drug investigation.” 520 U.S. at 387-88, 117 S. Ct.

at 1418.    In overturning this rule, the Supreme Court concluded that the Fourth

Amendment does not permit a blanket exception to the knock-and-announce requirement

for felony drug investigations. Id. at 388, 117 S. Ct. at 1418.

       In Garza, the issue was whether facts in the search warrant application showed

sufficient reasonable suspicion to justify a no-knock provision. 632 N.W.2d at 638. The

only sentence in the warrant application supporting reasonable suspicion stated that

“Persons involved in [d]rug trafficking will destroy evidence . . . [and] will use violence.”

Id. The supreme court concluded that this language was insufficient to justify a no-knock

provision because it lacked any “particularized showing of dangerousness, futility or

destruction of evidence.” Id.



2
  To request a no-knock provision in a search warrant application, police must show that
reasonable suspicion exists—the same standard for a nighttime search provision. Garza,
632 N.W.2d at 638.

                                               6
      The circumstances in Richards and Garza stand in stark contrast to the warrant

application here. In Richards, the Wisconsin Supreme Court had created an automatic

approval for the no-knock provision in all felony drug investigations. In other words,

police did not have to provide any additional facts, beyond the charge, to justify a no-

knock provision. In Garza, the no-knock provision was supported by broad language

alleging that persons involved in drug trafficking—and not the suspect specifically—

would destroy evidence and use violence. Unlike the blanket approval for no-knock

provisions in Richards and the general language in Garza, the warrant application here

contained facts particularized to Anim that gave rise to reasonable suspicion that

evidence could be destroyed: police knew Anim had drugs in his residence, he had

showed a willingness to destroy evidence, and the communal set-up of his one-bedroom

residence created concerns that the evidence was vulnerable to destruction.

      Because reasonable suspicion supported a nighttime search of Anim’s residence

and because we give great deference to the issuing magistrate’s determination, we

conclude that the district court properly denied Anim’s motion to suppress.

II.   Waiver of Right to Counsel

      The United States and Minnesota Constitutions guarantee a criminal defendant the

right to the assistance of counsel. U.S. Const. amend. VI; Minn. Const. art. 1, § 6.

“Though the right to counsel is a constitutional requirement, it may be relinquished in

three ways: (1) waiver, (2) waiver by conduct, and (3) forfeiture.” State v. Jones, 772

N.W.2d 496, 504 (Minn. 2009).




                                            7
       When a defendant waivers his constitutional right to counsel, we require the

waiver to be knowing, intelligent, and voluntary.          Id.   “Whether a waiver of a

constitutional right was knowing, intelligent, and voluntary depends on the facts and

circumstances of the case, including the background, experience, and conduct of the

accused.” State v. Rhoads, 813 N.W.2d 880, 884 (Minn. 2012). This court reviews a

waiver-of-counsel claim under a clearly erroneous standard. Id. at 885. A finding is

clearly erroneous if no reasonable evidence supports the finding or if this court is left

with the definite and firm conviction that a mistake has been made. Id.

       When a defendant waives his right to counsel, the district court has a statutory

duty to obtain a written waiver or an oral waiver on the record. Minn. Stat. § 611.19

(2014).   Before accepting the waiver, Minnesota Rule of Criminal Procedure 5.04,

subdivision 1(4) requires the district court to advise the defendant of the following:

       (a) nature of the charges;
       (b) all offenses included within the charges;
       (c) range of allowable punishments;
       (d) there may be defenses;
       (e) mitigating circumstances may exist; and
       (f) all other facts essential to a broad understanding of the consequences of the
       waiver of the right to counsel, including the advantages and disadvantages of the
       decision to waive counsel.

Anim argues that his waiver was not valid under these statutory and procedural

guidelines. After carefully reviewing the record, we disagree.

       It is undisputed that the district court did not obtain a written waiver of Anim’s

right to counsel as required by statute. But deviation from statutory and procedural

guidelines does not invalidate a waiver if the surrounding facts and circumstances show



                                             8
that the waiver was valid. See Rhoads, 813 N.W.2d at 886; see also State v. Worthy, 583

N.W.2d 270, 276 (Minn. 1998) (stating that a valid waiver may exist even if the record

lacks a detailed colloquy between the defendant and the district court); State v. Nelson,

523 N.W.2d 667, 670-71 (Minn. App. 1994) (holding that a defendant’s request to

proceed pro se—reaffirmed at three separate district court proceedings—was valid

despite the absence of a thorough inquiry, written waiver, or waiver under oath).

       Here, the record shows that Anim understood the charges against him and the

possible punishments. In February 2013, in the context of discussing the state’s plea

offer, the district court advised Anim that he faced a “statutory sentence [of] 180-days

minimum” because of his prior conviction. The district court warned Anim that he could

serve more than the 180 days if he were convicted but advised him that he had “every

right to have [a trial.]” Although the district court’s discussion in February 2013 focused

on the plea offer, it thoroughly advised Anim of the consequences of his charges. In

January 2014, the district court again reiterated that Anim faced “fairly serious

consequences” and urged him to reassess his decision to proceed pro se.

       Additionally, Anim was well advised throughout the proceedings: he had a court-

appointed attorney from the date of his first appearance, October 12, 2011, to the date

that he discharged his public defenders, May 10, 2013, nearly two years later. “When a

defendant has consulted with an attorney prior to waiver, a trial court could reasonably

presume that the benefits of legal assistance and the risks of proceeding without it had

been described to defendant in detail by counsel.” Worthy, 583 N.W.2d at 276 (quotation

omitted). Anim’s two public defenders had also admonished him of the consequences of


                                            9
proceeding pro se, and both had numerous conversations with Anim about representing

himself.   And after Anim decided to represent himself, the district court appointed

standby counsel.

       Moreover, Anim effectively navigated the legal system throughout the

proceedings. He moved for a change of venue, successfully moved for a continuance,

made a series of motions before trial (ensuring that his prior convictions were not

mentioned and requesting to subpoena the informant), and made Batson challenges

during jury selection. Anim’s actions showed that he was familiar with the legal system

and understood it. See id. (noting that a defendant’s familiarity with the legal system was

a circumstance showing a valid waiver of counsel).

       Finally, we note that Anim previously appealed a waiver-of-counsel claim to this

court. See State v. Anim, No. A07-1016, 2008 WL 5214289 (Minn. App. Dec. 16, 2008),

review denied (Minn. Feb. 17, 2009). In his first waiver-of-counsel appeal, Anim had

dismissed his public defenders and opted to represent himself, as he did here. Id. at *1.

We affirmed the district court’s finding that Anim’s waiver was valid and recognized that

“Anim had three trimesters of college courses at the University of Minnesota,

demonstrated detailed knowledge about court processes, had previous experience with

the criminal justice system and with self-representation, and voluntarily chose to

discharge his public defender.” Id. at *3.

       In sum, because the record shows that Anim was thoroughly advised of the

consequences of his charges and his decision to represent himself, knew the legal system

and navigated it successfully, was represented by counsel for nearly two years, had


                                             10
standby counsel, and had previously appealed a waiver-of-counsel claim, we conclude

that the district court did not clearly err in finding that Anim validly waived his right to

counsel. See State v. Brodie, 532 N.W.2d 557, 557 (Minn. 1995) (“This is not a case in

which the record is silent on whether the defendant knowingly and voluntarily waived his

right to counsel.”).

       Anim also submitted a pro se supplemental brief. In his brief, he argues that

“there was no physical evidence to issue a warrant,” he never “physically or

constructively” possessed drugs on the day of his arrest, and drugs were never recovered

on his person. He further contends that the district court committed numerous procedural

errors at trial, including not allowing him to subpoena and cross examine the informant,

refusing his request for a second Rasmussen hearing, and using “legalese and coercion

during two recesses in jury deliberation.”

       Anim’s assertions are unsupported by legal arguments and fail to cite to any legal

authority. Typically, this court does not “consider pro se claims on appeal that are

unsupported by either arguments or citations to legal authority.” State v. Bartylla, 755

N.W.2d 8, 22 (Minn. 2008). In addition, after considering the merits of Anim’s claims,

we find them all to be groundless.

       Affirmed.




                                             11